 Case 1:19-cv-00024-TSK Document 21 Filed 08/23/19 Page 1 of 1 PageID #: 262



                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                  CLARKSBURG DIVISION

SCOTT A. WINDOM,

         Plaintiff,
v.                                                            CIVIL ACTION NO. 1:19-cv-00024
                                                              Honorable Thomas S. Kleeh

JASON S. HARSHBARGER,

         Defendant.


                          Stipulation of Voluntary Dismissal

                 Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, it is stipulated

and agreed to, between and among all of the parties to this action, that plaintiff, Scott A. Windom’s

claims against defendant, Jason S. Harshbarger, in the above-referenced civil action, are hereby

voluntarily dismissed with prejudice, with each party to bear its own costs and attorneys’ fees.


Prepared by:                                          Agreed to by:


/s/ J. Mark Adkins                                    /s/ Scott A. Windom
J. Mark Adkins (WVSB # 7414)                          Rodney C. Windom (WVSB #7812)
Richard R. Heath, Jr. (WVSB # 9067)                   Scott A. Windom (WVSB #4091)
BOWLES RICE LLP                                       WINDOM LAW OFFICES, PLLC
600 Quarrier Street (25301)                           101 East Main Street
Charleston, West Virginia 25325-1386                  Harrisville, West Virginia 26362
Telephone: (304) 347-1100                             Telephone: (304) 643-4440
Facsimile: (304) 347-1756                             Facsimile: (304) 643-2947
Email: madkins@bowlesrice.com                          Counsel for Plaintiff
 Counsel for Defendant




11218625.1
